P     •••
                                                                                            04/19/2022
                                  4.       .1          311I

             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 22-0004


                                        PR 22-0004                        FILED
                                                                           APR 1 9 2022
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of montana
 IN RE THE PETITION OF
                                                                     ORDER
 BRITTANY WISER




       Brittany Wiser has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since August 2019.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this (    9   day of April, 2022.

                                                  For the Court,




                                                                   Chief Justice